ORDER
The Respondent was suspended from the practice of law by order of this Court entered on October 28, 1993. On November 2, 1993 pursuant to Article III, Rule 13, Respondent filed an affidavit with this Court’s Disciplinary Board setting forth that he was convicted of the crimes charged in an indictment entitled United States of America v. Vincent J. Piceirilli, C.R. No. 93-27B, and that on September 24, 1993, he was sentenced to a term of imprisonment. Respondent’s affidavit sets forth that he freely and voluntarily consents to disbarment and that he is fully aware of the implications of submitting his consent to disbarment. On December 16, 1993, Disciplinary Counsel filed Respondent’s affidavit with the court.
Upon review of Respondent’s affidavit, we deem such an order appropriate.
Accordingly, pursuant to Article III, Rule 13 of the Supreme Court Rules, it is hereby ordered, adjudged and decreed, that the Respondent, Vincent J. Piceirilli, be and he is hereby disbarred on consent from engaging in the practice of law.
Entered as an order of this Court this 16th Day of December, 1993.